Citation Nr: 0810098	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD), for 
accrued benefits purposes. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1972.  The veteran died on February [redacted], 2004; the 
appellant is his daughter and was his guardian.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  By a unappealed decision dated in July 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for PTSD.  

3.  The veteran filed to reopen the claim of entitlement to 
service connection for PTSD in July 2003, but he died on 
February [redacted], 2004, while the claim was pending.

4.  A timely claim for accrued benefits was filed in March 
2004.

5.  Additional evidence received since the RO's July 1998 
denial, and of record at the time of the veteran's death, is 
cumulative of evidence previously of record, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's 1998 denial, and prior to 
the date of the veteran's death, is not new and material; and 
the claim for service connection for PTSD, for accrued 
benefit purposes, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007), does not apply in the instant case.  The only issue 
before the Board is whether there was evidence in VA's 
possession on or before the date of the veteran's death to 
support appellant's claim for accrued benefits.  Moreover, 
evidence submitted by the appellant after the veteran's death 
may not be considered.  38 C.F.R. § 3.1000(d)(4) (2007).

Law and Regulations

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).  

Claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death. Such a claim includes a 
deceased beneficiary's claim to reopen a finally disallowed 
claim based upon new and material evidence or a deceased 
beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death.  38 C.F.R. § 3.1000(d)(5) (2007)

Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even is such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2007).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on 
the date of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  

Factual Background and Analysis

At the time of the veteran's death, there were two pending 
claims.  These claims were (1) entitlement to service 
connection for alcohol dependence; and, (2) a request to 
reopen a claim of entitlement to service connection for PTSD.  
The appellant did file an application for accrued benefits 
within one year of the veteran's death.  However, the 
appellant's substantive appeal of April 2005 was limited to 
the PTSD claim.  As will be explained below, new and material 
evidence had not been submitted to warrant reopening the PTSD 
claim.  As such, there were no unpaid benefits to which the 
veteran was entitled to at the time of his death.

A claim of entitlement to service connection for PTSD was 
denied by a rating action in 1993, which became a final 
decision because it was not appealed.  38 U.S.C.A. § 7105.  
Thereafter, the veteran sought to reopen the claim and, in a 
July 1998 rating action, reopening the claim was determined 
as not warranted because the veteran had not submitted new 
and material evidence.  The veteran did not appeal that 
latter determination, and it also became final.  38 U.S.C.A. 
§ 7105.  

More recently, the veteran again sought to reopen the claim 
in July 2003.  The veteran, through the current appellant, 
was informed as to the necessity of submitting new and 
material evidence.  In correspondence dated September 30, 
2003 and October 3, 2003, VA explained to the veteran that 
the record did not show credible supporting evidence of a in 
service stressor necessary to support entitlement to service 
connection for PTSD.  

The veteran died on February [redacted], 2004.  Even though a rating 
decision of March 8, 2004 determined that new and material 
evidence had not been submitted, the claim was actually 
pending at the time of the veteran's death.  The present 
appeal derives from a claim for accrued benefits filed in 
March 2004. 

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007). 

The evidence of record at the time of the July 1998 
determination reflects that the veteran had service in 
Vietnam in a support capacity rather than in a combat role 
per se.  Accordingly, credible evidence of an in-service 
stressor was initially necessary to reopen the claim.  PTSD 
was included among the diagnoses of record over the years.  

During the period between that determination and the 
veteran's death, the veteran submitted statements in July 
2003 and August 2003 to the effect that he saw action in 
Vietnam.  Also associated with the claims folder were VA 
outpatient treatment records dated beginning in 2000.  He 
submitted no supporting evidence prior to his death relating 
to stressors.  It is well settled that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

The appellant appears to urge that entitlement to service 
connection for PTSD is warranted on the basis of the multiple 
diagnoses of PTSD.  However, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The appellant filed a timely claim for accrued benefits.  
Thus, the Board must adjudicate the issue pending at the time 
of the veteran's death for purpose of accrued benefits.  
However, the applicable regulation permits the Board to 
address only the evidence of record that was associated with 
his claims folder at the time of his death.  See 38 C.F.R. § 
3.1000(a).  The evidence that will be discussed below is 
therefore limited only to that which was part of the 
veteran's file up to the date of his death in February 2004.

At the point when the veteran was deceased, credible 
supporting evidence of alleged stressors or combat service 
had not been submitted.  The Board finds that the evidence 
added to the claims file from the period between July 1998 
and February [redacted], 2004 does not relate to an unestablished 
fact necessary to substantiate the claim, that it is either 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and that it does not raise a reasonable possibility 
of substantiating the claim.  It is not "new and material" 
and the claim is not reopened.

Additional evidence does not raise a reasonable possibility 
of substantiating the claim.  As new and material evidence 
was not received, the claim for service connection for PTSD, 
for accrued benefit purposes, is not reopened.


ORDER

New and material evidence has not been received; the 
application to reopen the claim for service connection for 
PTSD, for accrued benefits purposes, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


